Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED AFTER FINAL ACTION
Status of Claims
Before entry of an Examiner’s Amendment, claims 13-15 and 17-19 were withdrawn, and claims 6 and 16 were cancelled.  Apparatus claims 1-5, 7-12, 20 and 21 were previously presented.  Method claims 13-15 and 15-17 are rejoined herein in an Examiner’s Amendment.  Claims 1-5, 7-15 and 17-21 remain pending and have been fully considered. 
Status of Previous Objections / Rejections
Examiner withdraws the previous 35 USC §103 rejections in view of Applicant's arguments and a reconsideration of the pertinent rejections.
Election/Restrictions
Claims 1-5, 7-12, 20 and 21 are directed to an allowable apparatus.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13-15 and 15-17, directed to the process of using the allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on January 07, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant submitted a new claim set but did not amend the claims.  However, Applicant presents arguments concerning the merits of the claims and the propriety of Examiner’s rejections.  One or more of these arguments were presented in an interview on August 17, 2024.  See related Interview Summary. 
EXAMINER’S AMENDMENT
Claims 13-15 and 17-19, which are method claims, were previously withdrawn.  Claim 13 is considered independent but requires the apparatus of claim 1.  Thus, claim 13 is at least commensurate in scope with claim 1.  Also, since the claims include a method, the title of the invention is not descriptive.  Examiner suggests a new title that is more clearly indicative of the inventions to which the claims are directed.
Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in a telephone interview with Lisa Hillman (Applicant’s representative (AR)) on August 25, 2022.  Should any changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of the prior entry of Applicant’s August 17, 2022 submittal, as follows:
Amendment to the Specification:
Substitute the following TITLE or heading:
CELLULAR COMPONENT CONCENTRATOR AND FILTER APPARATUS AND METHOD OF USE THEREOF

Amendment to the Claims:
13. (Original) A method of producing a therapeutic fluid from a mammalian body fluid having an increased concentration, amount, or both of therapeutic factors, the method comprising the steps of:
(a) subjecting the concentrator apparatus of claim 1 to centrifugation, wherein the concentrator apparatus comprises a mammalian body fluid; and 
(b) removing a therapeutic fluid from the concentrator apparatus.  

14. (Original) The method of claim 13, wherein the step of centrifuging the concentrator apparatus comprising the body fluid comprises centrifuging at a gravitation force of substantially 1 x g to substantially 600,000 x g for substantially 1 minute to substantially 60 minutes.  

15. (Original) The method of claim 13, wherein the concentrator apparatus comprises a scaffold device and the method further comprises a step of incubating the body fluid in the concentrator apparatus for a sufficient time and at a sufficient temperature to allow for expansion or increase in the therapeutic factors, wherein the incubation step occurs after the step of injecting the body fluid into the concentrator apparatus, but before the step of centrifuging the concentrator apparatus.  

17. (Original) The method of claim 15, wherein the incubation temperature is at substantially 200 to substantially 440 C.  

18. (Original) The method of claim 15, wherein the method further comprises a step of treating a patient with the therapeutic fluid removed from the concentrator apparatus.  

19. (Original) The method of claim 13, wherein the therapeutic factors comprise Interleukin-1 receptor antagonist (IL-1ra), thrombin, fibrinogen, alpha-2 macroglobulin, or combinations thereof.
Allowable Subject Matter
Claims 1-5, 7-15 and 17-21 are allowed.  For examination purposes, claims 1 and 13 were interpreted as independent claims, although method claims 13 requires or uses the claim 1 apparatus.  Claim 1 follows:  
Claim 1:	 A concentrator apparatus comprising: 
(a) a disc having a top plate, a bottom plate, and an outside wall, wherein: 
	(i) the top plate, bottom plate, and outside wall all have an inner surface and an outer surface; 
	(ii) the outside wall connects the top and bottom plates; and 
	(iii) the inner surface of the top plate and the inner surface of the bottom plate face one other; 
(b) a compartment enclosed by the inner surfaces of the top plate, bottom plate, and outside wall; 
(c) at least one filter element or membrane, comprising an inside edge and an outside edge, wherein the at least one filter element or membrane is located inside the compartment, 
wherein the at least one filter element or membrane is circular in shape, continuous, and encircles a body fluid reservoir; 
(d) the body fluid reservoir surrounded by the inside edge of the at least one filter element or membrane; and
(e) an effluent collection reservoir located between the outside edge of the at least one filter element or membrane and the inner surface of the outside wall.
The following is an examiner’s statement of reasons for allowance:  
Examiner previously employed the combination of Yao (US-20140045249) and Pant (US-10012640) as the primary references to address apparatus claim 1.  In view of Applicant’s After Final submission, Examiner has considered Applicant’s related remarks and has reconsidered this combination.  Yao is missing at least a circular continuous filter element that encircles a fluid reservoir.  Although a continuous circular filter element or membrane in a centrifuge type apparatus is not novel per se, it is not necessarily prima facie obvious to substitute the filter element or membrane of Pant in the structural arrangement of a disc-type concentrator apparatus containing two fluid reservoirs, as claimed.  Moreover, examiner did not uncover any new prior art, or reasonable combination of prior art, that teaches or fairly suggests a cellular component concentrator and filter apparatus with a structure substantially as claimed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following additional prior art appears pertinent to Applicant’s disclosure and claims. Each of these publications feature circular continuous filters: 
Sklar et al. (US5601711) discloses an apparatus for the separation of materials, such as  biomaterials from a fluid sample, under a force such as centrifugation, positive pressure, vacuum, or gravity (Abstract; Figs. 1 & 2).  The device comprises two or more in-line tubular elements, one or more of which is a module that houses a filter media, where the elements have complementary connection structures (Id.).  A filter media 14 is sealed at its outer edge on a seal area 26 and is supported and spaced by bodies 24a above drain channels 20a, 20b so that filtrate fluid can pass through the filter media and drain centrally along the drain channels and pass through passage channels 28 (col. 7, lines 15-25).
Coull et al. (US20080210645) discloses a concentrator for concentrating a fluid, particularly a plasma component out of blood, for treatment of a patient. The concentrator includes a main housing defining a centrifuge chamber that also holds the filter (Abstract, Figs. 1-5).  After the fluid is centrifuged, a portion is drawn through the outlet, and then pressured past the filter to further concentrate the fluid using the same vessel used for centrifuging (Id.).  The preferred filter 46 includes a filter housing 48 and a large number of longitudinally oriented stranded filter lumens 50. The filter strands 50 are sealed with seals 52 to the filter housing 48 at each end (Fig. 4).
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
Examiner, Art Unit 1779                                                                                                                                                                                                        08/25/2022